Order entered March 21, 2014




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-13-01002-CV

                              DOUGLASS WENTWORTH, Appellant

                                              V.

                                   LARRY WELSH, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-09-02448-C

                                          ORDER
       We GRANT appellant’s March 18, 2014 unopposed motion for an extension of time to

file a reply brief. We ORDER the reply brief tendered to this Court by appellant on March 17,

2014 filed as of that date.


                                                     /s/   ADA BROWN
                                                           JUSTICE